Valcent Products Inc. (A Development Stage Company) Consolidated Financial Statements (Expressed in Canadian Dollars) March 31, 2008 and 2007 Index Page Auditors' Report to the Shareholders 2 Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Deficit 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 1 AUDITORS' REPORT TO THE SHAREHOLDERS OF VALCENT PRODUCTS INC. (A Development Stage Company) We have audited the consolidated balance sheets of Valcent Products Inc. (a development stage company) as at March31, 2008 and 2007 and the consolidated statements of operations and deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March31, 2008 and 2007 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. “Smythe Ratcliffe LLP” (signed) Chartered
